UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2138


RICHARD MARTIN,

                  Plaintiff - Appellant,

          v.

HOWARD J. WALSH, III, Esq.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      George J. Hazel, District Judge.
(8:15-cv-2302-GJH)


Submitted:   February 4, 2016                  Decided:     March 29, 2016


Before GREGORY     and   FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Richard Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Martin seeks to appeal the district court’s order

dismissing his civil action pursuant to 28 U.S.C. § 1915(e)(2)

(2012).       Parties to a civil action have 30 days following the

entry of the district court’s final order or judgment in which

to    file    a     notice        of    appeal.           Fed.    R.   Civ.        P.    4(a)(1)(A).

However, the district court may extend the time to file a notice

of appeal if a party moves for an extension of the appeal period

within    30       days   after         the    expiration         of   the        original       appeal

period       and    demonstrates          excusable            neglect       or    good    cause       to

warrant an extension.                   Fed. R. App. P. 4(a)(5); see Washington

v. Bumgarner, 882 F.2d 899, 900-01 (4th Cir. 1989).                                              “[T]he

timely    filing         of   a    notice      of        appeal   in     a    civil       case    is    a

jurisdictional requirement.”                      Bowles v. Russell, 551 U.S. 205,

214 (2007).

       The     district           court’s       final          judgment       was        entered       on

August 21, 2015.              Martin filed a pleading construed as a notice

of appeal on September 22, 2015, after the expiration of the 30-

day    appeal       period        but    within          the   excusable          neglect     period.

Martin’s notice of appeal contained language that we liberally

construe       as    a    request        for    an       extension       of       time   to   appeal.

Accordingly, we remand this case to the district court for the

limited purpose of determining whether Martin has demonstrated

excusable neglect or good cause warranting an extension of the

                                                     2
30-day appeal period.   The record, as supplemented, will then be

returned to this court for further consideration.

     We deny Martin’s motions to seal and to compel.

                                                         REMANDED




                                3